The opinion of the Court was delivered by
Bermudez, C. J.
The relator complains that the judges of the Second Circuit Court of Appeals have entertained jurisdiction over a cause in which the State National Bank claimed of him the sum of $2011.17, and that, said judges have rendered against him a judgment for $736, on which execution was issued in the district court and is in the hands of the sheriff.
He charges want of jurisdiction ratione materice, and seeks a prohibition to arrest further proceedings, and other relief.
The judges and the judgment creditor return, as their defense, that in the suit of the Bank vs. L. D. Allen and garnishees, in whieh the judgment rendered was brought up for review by the hank to this Court, the appeal was dismissed for want of jurisdiction, and the latter was one of the garnishees, appellees in that case. State National Bank vs. Allen, 39 Ann. 806.
The judgment of dismissal is therefore invoked as res judicata and as recognizing jurisdiction in the Circuit Court of Appeals. The defense is well founded.
There is nothing to show that the relator objected to the jurisdiction of the latter court, when the case was before it for hearing and determination. He must therefore be considered as having acquiesced in the judgment of this Court dismissing the appeal, which constitutes res judicata and is conclusive.
Relator is estopped from questioning its correctness and validity.

Interest reipublicce ut sit finis Utieum.

It is, therefore, ordered and decreed that the restraining order herein made be rescinded, and that the application for a prohibition be refused, with costs.